United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3856
                      ___________________________

                                  Claire J. Lee

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Hennepin County; Hennepin Healthcare System, Inc., doing business as Hennepin
                          County Medical Center

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: March 3, 2017
                             Filed: March 8, 2017
                                 [Unpublished]
                                ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Claire J. Lee appeals the district court’s1 adverse grant of summary judgment
in her action under the Emergency Medical Treatment and Active Labor Act
(EMTALA).2 Viewing the summary judgment record in a light most favorable to
Lee, and drawing all inferences in her favor, we conclude that the grant of summary
judgment to defendants was warranted. See Star City Sch. Dist. v. ACI Bldg. Sys.,
LLC, 844 F.3d 1011, 1017 (8th Cir. 2017) (de novo review); Hunt ex rel. Hunt v.
Lincoln County Mem’l Hosp., 317 F.3d 891, 893 n.4 (8th Cir. 2003) (elements of
EMTALA claim). We find no merit to Lee’s arguments concerning discovery and
unfair treatment by the magistrate judge. Accordingly, we affirm the judgment, and
we also deny Lee’s motion for sanctions.
                        ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Hildy
Bowbeer, United States Magistrate Judge for the District of Minnesota.
      2
      Lee raised other claims under federal and state law which she has abandoned.
See Hess v. Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013) (claim is abandoned
where appellant fails to brief this court on why dismissal was improper).

                                         -2-